  1      Quarles & Brady LLP
         Firm State Bar No. 00443100
              Renaissance One
  2        Two North Central Avenue
         Phoenix, Arizona 85004-2391
          TELEPHONE 602.229.5200
  3

  4   Isaac M. Gabriel, Esq. (#021780)
      isaac.gabriel@quarles.com
  5   James L. Ugalde, Esq. (#022733)
      james.ugalde@quarles.com
  6
      Attorneys for BMO Harris Bank, N.A.
  7
                             IN THE UNITED STATES BANKRUPTCY COURT
  8
                                       FOR THE DISTRICT OF ARIZONA
  9

 10   In re:                                             In Proceedings Under Chapter 11

 11   SILVERADO STAGES, INC., et al.,                    Case No. 2:18-bk-12203-MCW
                                                         (Jointly Administered)
 12                        Debtors.
                                                         OBJECTION OF BMO HARRIS
 13                                                      BANK, N.A. TO DEBTOR’S
                                                         MOTION TO EXTEND TIME TO
 14                                                      RESPOND TO BMO HARRIS
                                                         BANK’S MOTION FOR RELIEF
 15                                                      FROM AUTOMATIC STAY

 16   This filing applies to:
 17           ALL DEBTORS
              SILVERADO STAGES, INC.                  Case No. 2:18-bk-12203-MCW
 18           SILVERADO CHARTER SERVICES, LLC         Case No. 2:18-bk-12205-MCW
              MICHELANGELO LEASING INC.               Case No. 2:18-bk-12207-MCW
 19           SILVERADO STAGES SC, LLC                Case No. 2:18-bk-12209-MCW
              SILVERADO STAGES CC, LLC                Case No. 2:18-bk-12210-MCW
 20           SILVERADO STAGES NC, LLC                Case No. 2:18-bk-12213-MCW
              SILVERADO STAGES NV, LLC                Case No. 2:18-bk-12215-MCW
 21           SILVERADO STAGES AZ, LLC                Case No. 2:18-bk-12218-MCW
 22   BMO HARRIS BANK, N.A.,
                     Movant,
 23   vs.
 24
      SILVERADO STAGES, INC.
 25                  Respondent.

 26




Case 2:18-bk-12203-MCW
      QB\660471.00725\54652253.1
                                 Doc 87 Filed 10/29/18 Entered 10/29/18 10:23:52    Desc
                                 Main Document    Page 1 of 6
                        1             This objection (this “Objection”) is filed by BMO Harris Bank, N.A. (“BMO”), a secured

                        2   creditor and party-in-interest in the above-captioned jointly administered Chapter 11 bankruptcy

                        3   cases (collectively, the “Bankruptcy Case”), in response to that certain Motion To Extend Time To

                        4   Respond To BMO Harris Bank’s Motion For Relief From Automatic Stay [Dkt. No. 84] (the

                        5   “Motion to Extend”) filed by Silverado Stages Inc. (the “Debtor”), as a debtor and debtor in

                        6   possession in the Bankruptcy Case. Pursuant to the Motion to Extend, Debtor requests a 14-day

                        7   extension (until November 12, 2018) to respond to BMO Harris Bank, N.A.’s Motion for Relief

                        8   from Automatic Stay [Dkt. No. 63] (the “Stay Relief Motion”) filed by BMO. For the reasons set

                        9   forth below, Debtor’s Motion to Extend should be denied.
                       10   I.        BMO is Entitled to Expeditious Consideration of its Stay Relief Motion.
                       11             Given the injunctive nature of Section 362 of the Bankruptcy Code, bankruptcy courts are
Quarles & Brady LLP




                       12   required to consider motions for from the automatic stay “expeditiously”. See In re Luz Int’l,
                       13   Ltd., 219 B.R. 837, 842 (B.A.P. 9th Cir. 1998). Adequate protection payments provided pursuant
                       14   to Section 362 of the Bankruptcy Code are intended to protect secured creditors from diminution
                       15   in value of the collateral securing such creditors’ claims.
                       16             Moreover, Section 362(e)(1) mandates the Court to set a hearing within thirty (30) days of
                       17   filing of a request for relief under Section 362(d). Granting the relief requested in Debtor’s
                       18   Motion to Extend does not comport with the expeditious consideration required by Section
                       19   362(e)(1) of the Bankruptcy Code, which is statutorily imposed by Congress to protect creditors'
                       20   rights.
                       21
                                      As set forth in BMO’s Stay Relief Motion, it has not received any compensation from
                       22
                            Debtor since before August, 2018. Moreover, BMO’s collateral is depreciating at rate of 1.67%
                       23
                            per month or 20% per year. See Stay Relief Motion, p. 3. Despite such diminution in BMO’s
                       24
                            collateral, Debtor has not offered to make any adequate protection payments. Rather, Debtor
                       25
                            suggests BMO simply wait longer, while BMO’s collateral continues to depreciate. The Debtor's
                       26




                      Case 2:18-bk-12203-MCW
                            QB\660471.00725\54652253.1
                                                       Doc 87 Filed 10/29/18
                                                                         -2- Entered 10/29/18 10:23:52              Desc
                                                       Main Document    Page 2 of 6
                        1   only justification for this is that it is in the process of retaining a professional to provide an

                        2   opinion regarding adequate protection (without providing any timeline or estimate as to when

                        3   adequate protection payments may commence).             This is completely inadequate.        Such

                        4   professional could have (and should have) been retained on day one of this case. Debtor has

                        5   known it was in distress and bankruptcy was possible for months, evidenced by (among other

                        6   things) (i) Debtor's non-payment to virtually every secured creditor prepetition, and (ii) Debtor's

                        7   prepetition negotiations with secured creditors to attempt to extract concessions, threatening

                        8   bankruptcy as the other alternative.

                        9           Regardless of whether the Debtor has retained a "professional", nothing precludes Debtor
                       10   from initiating adequate protection payments in a good faith effort to protect the secured
                       11   creditors’ interest in their respective collateral. Debtor’s delay in making adequate protection
Quarles & Brady LLP




                       12   payments is nothing more than an ill-fated attempt to determine what equipment/collateral it will
                       13   keep in its bankruptcy estate—at the expense of secured creditors.
                       14   II.     Adequate Protection Should Not Be Delayed.
                       15
                                    BMO and the other secured creditors in this case should not be punished for Debtor’s lack
                       16
                            of preparation in filing the Bankruptcy Case to address adequate protection for the numerous
                       17
                            secured creditors in this case. Given the nature of the equipment owned by the bankruptcy estate
                       18   and the number of secured creditors in this case, Debtor knew and should have anticipated that
                       19   adequate protection was going to be an important issue at the inception of this case. This burden
                       20   and risk of diminution in collateral should not be passed on to BMO and the other secured
                       21   creditors in this case.
                       22           Finally, despite request (and the Motion to Extend fails to address), Debtor has failed and
                       23   refused to provide BMO with at least the following information: (i) proof or evidence that the
                       24   Vehicles (as defined in the Stay Relief Motion) are properly insured, (ii) proof or evidence that
                       25

                       26




                      Case 2:18-bk-12203-MCW
                            QB\660471.00725\54652253.1
                                                       Doc 87 Filed 10/29/18
                                                                         -3- Entered 10/29/18 10:23:52            Desc
                                                       Main Document    Page 3 of 6
                        1   the Vehicles are being properly maintained and repaired, and/or (iii) the location of the Vehicles

                        2   for inspection purposes.

                        3   III.   Conclusion and Request for Relief.

                        4          For the reasons stated above, the Court should enter an order denying Debtor’s Motion to

                        5   Extend.

                        6          DATED this 29th day of October, 2018.
                                                                        QUARLES & BRADY LLP
                        7                                               Renaissance One
                                                                        Two North Central Avenue
                        8                                               Phoenix, AZ 85004-2391
                        9
                                                                        By   /s/ James L. Ugalde
                       10                                                    Isaac M. Gabriel
                                                                             James L. Ugalde
                       11
Quarles & Brady LLP




                                                                        Attorneys for BMO Harris Bank, N.A.
                       12

                       13   COPIES of the foregoing sent via
                            e-mail this 29th day of October,
                       14   2018, to:

                       15   Michael A. Jones
                            Philip J. Giles
                       16   David B. Nelson
                            ALLEN BARNES & JONES, PLC
                       17   1850 N. Central Avenue, Suite 1150
                            Phoenix, AZ 85004
                       18   Email: mjones@allenbarneslaw.com
                            Email: pgiles@allenbarneslaw.com
                       19   Email: dnelson@allenbarneslaw.com
                            Attorneys for Debtors
                       20
                            W. Scott Jenkins, Jr.
                       21   Alissa Brice Castañeda
                            Molly J. Kjartanson
                       22   QUARLES & BRADY LLP
                            Two N. Central Avenue
                       23   Phoenix, AZ 85004-2391
                            Email: scott.jenkins@quarles.com
                       24   Email: alissa.castaneda@quarles.com
                            Email:molly.kjartanson@quarles.com
                       25   Attorneys for TIAA, FSB

                       26




                      Case 2:18-bk-12203-MCW
                            QB\660471.00725\54652253.1
                                                       Doc 87 Filed 10/29/18
                                                                         -4- Entered 10/29/18 10:23:52            Desc
                                                       Main Document    Page 4 of 6
                        1   Robert J. Miller
                            Khaled Tarazi
                        2   BRYAN CAVE LEIGHTON PAISNER LLP
                            Two N. Central Avenue, Suite 2100
                        3   Phoenix, AZ 85004-4406
                            Email: rjmiller@bclplaw.com
                        4   Email: khaled.tarazi@bclplaw.com
                            Attorneys for Wells Fargo Equipment Finance, Inc.
                        5
                            John R. Clemency
                        6   Janel M. Glynn
                            POLSINELLI, PC
                        7   One East Washington St., Suite 1200
                            Phoenix, AZ 85004
                        8   Email: jclemency@polsinelli.com
                            Email: jglynn@polsinelli.com
                        9   Attorneys for Western Alliance Bank

                       10   Matthew H. Sloan
                            JENNINGS, HAUG & CUNNINGHAM, L.L.P.
                       11   2800 N. Central Avenue, Suite 1800
Quarles & Brady LLP




                            Phoenix, AZ 85004-1049
                       12   E-mail: MHS@JHC.Law
                            Attorneys for River City Petroleum, Inc.
                       13
                            David Wm. Engelman
                       14   Bradley D. Pack
                            ENGELMAN BERGER, P.C.
                       15   3636 N. Central Avenue, Suite 700
                            Phoenix, AZ 85012
                       16   Email: dwe@eblawyers.com
                            Email: bdp@eblawyers.com
                       17   Attorneys for 1st Source Bank

                       18   William J. Barrett
                            Nathan Q. Rugg
                       19   BARACK FERRAZZANO KIRSCHBAUM &
                            NAGELBERG LLP
                       20   200 W. Madison Street, Suite 3900
                            Chicago, IL 60606
                       21   Email: william.barrett@bfkn.com
                            Email: nathan.rugg@bfkn.com
                       22   Attorneys for Genuine Parts Company

                       23   Alan R. Costello
                            COSTELLO LAW FIRM
                       24   2999 N. 44th Street, Suite 515
                            Phoenix, AZ 85018
                       25   Email: acostello@costello-law.com
                            Attorneys for TCF Equipment Finance, Inc.
                       26




                      Case 2:18-bk-12203-MCW
                            QB\660471.00725\54652253.1
                                                       Doc 87 Filed 10/29/18
                                                                         -5- Entered 10/29/18 10:23:52   Desc
                                                       Main Document    Page 5 of 6
                        1   Cody J. Jess
                            Brittany M. Neel
                        2   SCHIAN WALKER, P.L.C.
                            1850 N. Central Avenue, Suite 900
                        3   Phoenix, AZ 85004-4531
                            Email: bkdocket@biz.law
                        4   Attorneys for James and Sharron Galusha
                            and the Jim and Sharron Galusha Revocable
                        5   Trust Dated August 9, 2012

                        6   S. Cary Forrester
                            John R. Worth
                        7   Byron H. Forrester
                            FORRESTER & WORTH, PLLC
                        8   3636 N. Central Avenue, Suite 700
                            Phoenix, AZ 85012
                        9   Email: scf@forresterandworth.com
                            Email: jrw@ forresterandworth.com
                       10   Email: bhf@ forresterandworth.com
                            Attorneys for Pacific Western Bank
                       11
Quarles & Brady LLP




                            Neal H. Bookspan
                       12   JABURG & WILK, P.C.
                       13   3200 N. Central Avenue, 20th Floor
                            Phoenix, AZ 85012
                       14   Email: nhb@jaburgwilk.com
                            Attorneys for Hager Pacific Acquisitions, LLC
                       15
                            Edward K. Bernatavicius
                       16   OFFICE OF THE U.S. TRUSTEE
                            230 N. First Avenue, Suite 204
                       17   Phoenix, AZ 85003
                            Email: Edward.K.Bernatavicius@usdoj.gov
                       18

                       19
                            /s/ Sybil Taylor Aytch
                       20

                       21

                       22

                       23

                       24

                       25

                       26




                      Case 2:18-bk-12203-MCW
                            QB\660471.00725\54652253.1
                                                       Doc 87 Filed 10/29/18
                                                                         -6- Entered 10/29/18 10:23:52   Desc
                                                       Main Document    Page 6 of 6
